%
    Case 7:19-cr-00094-MFU Document 46 Filed 01/27/20 Page 1 of 6 Pageid#: 187
                                                                 r4- :oFFlCEU.s.olim rA -
                                                                                       AT ROANX        ,VA
                                                                                               FILED

                          IN TH E UNITED STATES DISTRICT COURT                        JA8 2? 2222
                         FO R TH E W ESTE RN DISTRIC T O F V IR G IN IA            JULIA       t;      .CLERK
                                     R O AN O K E DIV ISIO N                      BK                       ..
                                                                                       D            rdFRK

    UN ITED STA TE S O F A M ER ICA               )
                                                  )
    V.                                            )       C rim inalN o:7:19-C R -00094
                                                  )
                                                  )
    M AR IU S C ATA LU I                          )

                        JOINT DISCOVERY AND INSPKCTION ORDER
           TH IS DAY cam e the United States ofAmerica,by its Attorney,and the Defendant,by

    counsel,and m oved the Courtforentry ofan O rder governing the provisions ofdiscovery by the

    respectivepartiesin thiscase,pursuanttoRules 16and 12.1,12.2,12.3and 6(e)oftheFederal
    RulesofCrim inalProcedure. W hereupon,theAttorney fortheUnited Statesand cotmselforthe

    Defendant m oved the Court to approve and order the follow ing schedule of discovery and

    inspection in thiscase,w hich said M otion the Courtgranted;itistherefore

           ADJUDGED and ORDERED thatthe United StatesofAmerica pennitthe defendantto

    inspect,copy and/orphotograph:

                    any relevant w ritten or recorded statem ents m ade by the defendant, or

           copies thereof,w ithin the possession,custody or control of the govelmm ent,the

           existence of w hich is know n, or by the exercise of due diligence m ay becom e

           known,to the attorney for the governm ent;the substance of any oral statem ent

           which the governm entintends to offer in evidence atthe trialby the defendant

           whetherbefore orafterarrestin response to interrogation by any person then known

           to the defendantto be a governm entagent;and recorded testim ony ofthe defendant

           before a grandjury which relatesto theoffense charged. lfthe defendantisa
Case 7:19-cr-00094-MFU Document 46 Filed 01/27/20 Page 2 of 6 Pageid#: 188



     corporation,partnership,association orlaborunion,the courtgrantsthedefendant

     discovery ofrelevantrecordedtestimony ofany witnessbeforeagrandjul'y who
     (a)was,atthetimeofthattestimony,so situated asan officeroremployeeasto
     havebeen able legally to bind thedefendantin respectto conductconstituting the

     offense,or(b)was,atthetimeoftheoffense,personally involved in thealleged
     conductconstitutingtheoffenseandso situatedasanofficeroremployeeastohave

     beenable legallytobindthedefendantin respecttothatallegedconductin which

     the witness w asinvolved.

         (2) Suchcopyofthedefendant'spriorcriminalrecord,ifany,asiswithinthe
     possession,custody,orcontrolofthe governm ent,theexistence ofw hich isknown,

     or by the exercise of due diligence m ay becom e know n,to the attorney for the

     governrnent.

               Books,papers,documents,photographs,tangible objects,buildingsor
     places,orcopiesorportionsthereof,which are within the possession,custody or

     control of the governm ent, and which are material to the preparation of the

     defendant's defense or are intended foruse by the governm entas evidence in ehief

     atthetrial,orwere obtained from orbelong to thedefendant.

         (4) Any results or reports of physical or mentalexnminations,and of
     scientific tests orexperim ents,or copies thereof,w hich are w ithin the possession,

     custody,or controlof the governm ent,the existence ofwhich is know n,or by the

     exercise ofdue diligence m ay becom e known,to the attonw y forthe governm ent,

     and which are m aterialto the preparation ofthe defense orare intended foruse by
Case 7:19-cr-00094-MFU Document 46 Filed 01/27/20 Page 3 of 6 Pageid#: 189



       thegovenzm entasevidencein chiefatthetrial.

        (5)W ritten summary oftestimonythatthegovernmentintendsto useunderRules702,
703 or 705 of the Federal Rules of Evidence during its case-in-chief,as required by Rule

16(a)(1)(G)oftheFederalRulesofCriminalProcedure.
      (6)Anystatementsofawitnessthatisinthepossessionofthegovernmentandwhichrelates
tothesubjectmatterofthewitness'stestimony,pursuanttoFed.R.Crim.P.26.24a)andTitle 18,
U nited States Code,Section 3500.

       IT IS FURTHER ORDERED that the United States provide to the Defendant any

evidenceofanexculpatorynature,asdefinedinBradyv.M arvland,373U.S.83(1973),andthose
casesinterpreting thatopinion.

       IT IS FUR TH ER O R D ERED thatin the absence ofgood cause show n,the U nited States

mustnotifythedefendantofitsintenttopresent404(b)evidence(priorbadads)atleast7days
before trial.

       IT IS FURTHER ORDERED thatthedefendantperm ittheattorney fortheUnited States

toinspect,copyand/orphotograph:

                anybooks,papers,documents,photographs,tangible objects,orcopies
       or portions thereof,w hich are within the possession,custody,or control of the

       defendantand which thedefendantintendsto introduce asevidence in chiefatthe

       trial.

            (2) anyresultsorreportsofphysicalormentalexnminationsandofscientific
       testsorexperimentsmadeinconnectionwiththeparticularcase,orcopiesthereotl
       w ithin the possession,orcontrolofthe defendant,and w hich the defendantintends
Case 7:19-cr-00094-MFU Document 46 Filed 01/27/20 Page 4 of 6 Pageid#: 190



       to introduce as evidence in chiefatthetrialorwhich wasprepared by a witness

       w hom the defendantintends to callatthe trialw hen the resultsorreports relate to

       thatwitness'testim ony.

      (3)W rittensummaryoftestimonythatthedefendantintendstouseunderRules702,703or
705oftheFederalRulesofEvidenceduringitscase-in-chietlasrequiredbyRule 16(b)(l)(C)of
the FederalRulesofCrim inalProcedure.

      (4)Anystatementsofawitnessthatisinthepossessionofthedefendantandwhichrelates
tothesubjectmatterofthewitness'stestimony,pursuanttoFed.R.Crim.P.26.2(a).
       IT IS FURTH ER ORDERED thatthe accused disclosewhetherhe intendsto introduce

evidence to establish an alibi,and ifso,thatwithin the tim e lim itssetforth in Fed.R.Crim .P.

12.1(a),thedefendantstatethespecificplaceorplacesatwhichheclaimstohavebeenatthetime
ofthe alleged offense and the nam es and addresses ofthe witnesses upon whom the defendant

intendsto rely to establish such alibi. Ifthe defendantm akesdisdosure underthisparagraph,

thenthegovernmentmustmakedisclosureofitswitnessesunderFed.R.Crim.P.12(b).
       IT IS FURTH ER ORDERED,pursuantto Fed.R.Crim .P.12.2,that,ifthe defendant

intends to rely upon a defense ofinsanity orto introduce experttestim ony relating to a m ental

disease or defector any other m entalcondition of the defendantbearing upon the issue ofguilt,

thedefendantshallnotifythegovernm entinwritingofsuchintention andtileacopy ofsuch notice

w ith the clerk.

       IT IS FUR TH ER O R DEQ ED ,pursuantto Fed.R .Crim .P.12.3,that,ifthe defendant

intends to claim a defense of actualor believed exercise ofpublic authority on behalf of a law

enforcementofFederalintelligence agency atthetim eofthealleged offense,the defendantshall
Case 7:19-cr-00094-MFU Document 46 Filed 01/27/20 Page 5 of 6 Pageid#: 191



serveupon the attom ey fortheGovermnentawritten notice ofsuch intention,andthattheparties

otherw ise com ply w ith Fed.R .Crim .P.12.3.

       IT IS FURTHER ORDERED thatthe partiesprovide the above-ordered discovery and

inspection notlaterthan 14 days before trialatthe office ofthe United StatesAtlorney,unless

otherwise provided forin this Order.

       IT IS FURTH ER ORDERED thatthepartiesmayusetheabove-ordered diseovery solely

totheextentauthorizedand requiredbytheCourt'sOrderentered inresponsetotheUnited States'

M otion forVoltmtary DiscloslzreofGrand Jury and OtherM aterials.

       IT IS FURTHER ORDERED thatif,priorto orduringtrial,aparty discoversadditional

evideneeormaterialpreviouslyrequestedorordered,whichissubjed to discovery orinspection
underthe Rules ofCriminalProcedure,such party shallpromptly notify the otherparty,orthat

otherparty's atlorney,orthe courtofthe existence ofthe additionalevidence orm aterial.

       IT IS FU R TH ER O RD ER ED thatthe Clerk ofthisC ourtshallcertify copiesofthisorder

to each attorney who becomescotmselin this case atany time and to any party acting pro se.

H ow ever,ifan lndictm entin thiscase isunderseal,the Clerk should delay sending a copy ofthis

Orderto defense cotmseluntiltheunsealing ofthe lndictment.


                     A'
       ENTEREDthis -
                   14 dayof                           #       ,2020.

                                                 yê       '
                                                &t'
                                                ',




                                            $ t                  ,


                                           UN ITED S A TES M A GISTRA TE JU D GE
Case 7:19-cr-00094-MFU Document 46 Filed 01/27/20 Page 6 of 6 Pageid#: 192



SEEN A ND A GR EED :




                          c u-é    .
M .Colem an A dam s
AssistantU nited States Attorney




CounselforD         nt
